


ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 23rd
day of March, 2016, by BUENA YUMA, LLC, an Arizona limited liability company
(the “Borrower”), IMH FINANCIAL CORPORATION, a Delaware corporation
(“Guarantor”) (Borrower and Guarantor are hereinafter referred to herein
individually as an “Indemnitor” and collectively as the “Indemnitors”), each of
such parties, having joint and several liability hereunder), in favor of SRE
MONARCH LENDING, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Lender”).
RECITALS
A.    Borrower is the owner of the Mortgaged Property. Guarantor is the owner,
directly or indirectly, of all ownership interests in the Borrower.
B.    Lender is prepared to make a loan (the “Loan”) to Borrower in the
aggregate principal amount of FOUR MILLION AND 00/100 DOLLARS ($4,000,000.00)
pursuant to that certain Loan Agreement of even date herewith between Borrower
and Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”). The Loan shall be
evidenced by the Note. The Note shall be secured by, among other things, the
Deed of Trust and the other Transaction Documents. Terms used but not otherwise
defined herein (including, without limitation, in Section 6 of this Agreement)
shall have the meanings ascribed to such terms in the Loan Agreement.
C.    Lender is unwilling to make the Loan unless Indemnitors agree to provide
the indemnifications, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties (as
defined in Section 6 of this Agreement).
D.    Indemnitors will derive financial and other benefits from the Loan.
E.    Indemnitors are entering into this Agreement to induce Lender to make the
Loan.
AGREEMENT
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:
1.    Representations And Warranties.
(a)    There are no claims, liabilities, investigations, litigation,
administrative proceedings, whether pending or, to Indemnitor’s knowledge
threatened in writing, or judgments or orders relating to any Hazardous
Materials (collectively called “Environmental Claims”) asserted or threatened in
writing against Borrower or any past or present tenant, operator or owner of all
or any part of the Land (the Land is sometimes collectively referred to as the
“Real Estate”).




--------------------------------------------------------------------------------




To Indemnitors’ knowledge, neither Indemnitors nor any other Person has caused
or permitted any Release of any Hazardous Materials to be at, from, onto or on
the Real Estate in a manner which could form the basis for an Environmental
Claim.
(b)    To Indemnitors’ knowledge, (i) there has been no presence or Release of
Hazardous Materials (other than Hazardous Materials used in the usual and
customary course of constructing, operating and maintaining the Real Estate or
any other real property covered by this paragraph in compliance with all
applicable Environmental Laws) at, from, onto or on the Real Estate in violation
of Environmental Laws or in any manner that could have a Material Adverse
Effect, (ii) to the knowledge of Indemnitors, there has been no presence or
Release of Hazardous Substances on parcels of land adjacent to the Real Estate,
and (iii) no part of the Real Estate or, to the knowledge of Indemnitors, no
part of parcels adjacent to the Real Estate, including the groundwater located
thereon, is presently contaminated by Hazardous Materials in violation of
applicable Environmental Laws or in any manner that could have a Material
Adverse Effect. To the knowledge of Indemnitors, no underground or above ground
storage tanks or surface impoundments are, or were located, on, under or at the
Real Estate.
(c)    To Indemnitors’ knowledge, Borrower and the Mortgaged Property has been
and is currently in compliance with all applicable Environmental Laws, including
obtaining and maintaining in effect all permits, licenses or other
authorizations required by Environmental Laws.
(d)    Neither the Borrower nor the Real Estate is the subject of any pending or
proposed or threatened site Remediation.
2.    Environmental Covenants.
(a)    Indemnitors shall at all times comply, and cause the Mortgaged Property
to comply, with all applicable Environmental Laws. Indemnitors shall not install
or permit to be installed any asbestos containing material or above-ground or
below-ground storage tanks at, on, above or under the Real Estate.
(b)    Indemnitors shall promptly take any and all necessary remedial actions
upon obtaining knowledge of the presence or Release of any Hazardous Materials
on, under or about the Real Estate in violation of any Environmental Laws or in
any manner that could have a Material Adverse Effect. In the event any such
Person undertakes any remedial action with respect to any such Hazardous
Materials, such Person shall conduct and complete such remedial action in
compliance with all applicable Environmental Laws and in accordance with the
applicable policies, orders and directives of all Governmental Authorities.
(c)    If an Event of Default exists or Lender at any time has a reasonable
basis to believe that there may be a violation of any Environmental Laws by, or
any liability arising thereunder of, an Indemnitor or any other Person relating
to the Real Estate, then Indemnitors shall, upon request from Lender, provide
Lender with such reports, certificates, engineering studies or other written
material or data as Lender may require so as to satisfy Lender that the Borrower
and the Mortgaged Property are in compliance with all applicable Environmental
Laws.

-2-



--------------------------------------------------------------------------------




(d)    In the event that the Real Estate (or any portion thereof) becomes the
subject of any Remediation, Indemnitors shall commence such Remediation no later
than the earlier of (a) thirty (30) days after written demand by Lender for
performance thereof, or (b) such shorter period of time as may be required under
applicable law or direction of any Governmental Authorities and thereafter shall
diligently prosecute the same to completion in accordance with applicable law or
direction of any Governmental Authorities. All Remediation shall be performed by
contractors approved in advance by Lender, and under the supervision of a
consulting engineer approved by Lender. All costs and expenses of such
Remediation shall be paid by Indemnitors, including, without limitation,
Lender’s reasonable attorneys’ fees and costs incurred in connection with
monitoring or review of such Remediation. In the event Indemnitors shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remediation, Lender may, but shall not be required to, cause
such Remediation to be performed, and all costs and expenses thereof, or
incurred in connection therewith, shall become part of the Loan.
3.    Indemnified Rights/Cooperation and Access. Indemnitors shall permit
Lender, any authorized representative of Lender and any consultant or other
Person retained by Lender to enter upon, examine, test and inspect the Real
Estate during normal business hours upon reasonable advance notice, unless in
the case of an emergency with regard to compliance with Environmental Laws, the
presence of Hazardous Materials and the environmental condition of the Real
Estate and properties adjacent to the Land. Such entry, examination, testing and
inspecting and any reporting with respect to such entry, examination, testing or
inspecting shall be at the expense of Indemnitors if (a) an Event of Default has
occurred, (b) Lender reasonably suspects that a Release has occurred or (c)
Lender has reasonably determined that there may be a violation of Environmental
Laws or any liability arising under Environmental Laws, which expense shall be
paid by Indemnitors to Lender upon demand.
4.    Indemnification. Indemnitors shall indemnify, pay, defend, and hold
harmless Lender and all other Indemnified Parties from and against any and all
liability, obligation, Losses, damages, (including consequential damages,
diminution in value and lost profits), actions, penalties, causes of action,
costs, disbursements or expenses whatsoever (including attorneys' fees and costs
and costs of appeal) and any and all claims, suits, judicial, administrative,
arbitration or other proceedings and judgments which Lender or any other
Indemnified Party may suffer, as a result of or with respect to (collectively,
“Indemnified Losses”): (a) any Environmental Claim relating to or arising from
the Real Estate; (b) the violation of any Environmental Laws in connection with
the Mortgaged Property; (c) any presence or Release of any Hazardous Materials
affecting the Mortgaged Property; (d) the presence at, in, on or under, or the
Release, at or from, the Real Estate of any Hazardous Materials, whether or not
such condition was known or unknown to Indemnitors; and (e) any Remediation. If
any such claim, action or proceeding shall be brought against Lender, upon
notice from Indemnitors to Lender (given reasonably promptly following Lender's
notice to Indemnitors of such action or proceeding), Indemnitors shall be
entitled to assume the defense thereof, at Indemnitors’ expense, with counsel
reasonably acceptable to Lender; provided, however, Lender may, at its own
expense, retain separate counsel to participate in such defense, but such
participation shall not be deemed to give Lender a right to control such
defense, which right Indemnitors expressly retain. Notwithstanding the
foregoing, each Lender shall, following notice to and consultation with
Indemnitor, have the right to employ separate counsel at Indemnitors’

-3-



--------------------------------------------------------------------------------




expense if, in the reasonable opinion of legal counsel, a conflict or potential
conflict exists between the Indemnified Parties and Indemnitors that would make
such separate representation advisable. Indemnitors shall have no obligation to
indemnify an Indemnified Party to the extent of damage or loss resulting from
such Person’s gross negligence or willful misconduct. Indemnitors’ obligations
under this Agreement shall not be subject to any limitations on liability
provided for in any of the Transaction Documents.  The covenants and agreements
of Indemnitors set forth in this Agreement (including the indemnity provided for
herein):  (a) are separate and distinct obligations from Indemnitors’
obligations with respect to the Loan and under the Transaction Documents and do
not constitute the substantial equivalent of such obligations, (b) shall not be
discharged or satisfied by foreclosure of the Deed of Trust or any Lien created
by any of the other Transaction Documents, and (c) shall continue in effect
after any transfer of the Property, including transfers pursuant to foreclosure
proceedings (whether judicial or nonjudicial), or by any deed in lieu of
foreclosure. Indemnitors shall include Lender as an additional insured on
Indemnitors’ environmental insurance policies with respect to the Mortgaged
Property, and Indemnitors hereby authorize and direct any affected insurance
company or other Persons to make payment of environmental insurance proceeds
directly to Lender. To the extent Lender actually receives any insurance
proceeds from the Indemnitors’ environmental insurance policies or any
indemnity, contribution or other similar payment with respect to Indemnified
Losses, Lender agrees that such proceeds or payments actually received by Lender
may be utilized by Indemnitors, in Lender’s reasonable discretion, to cure or
offset such Indemnified Losses.
5.    Duty to Defend and Attorneys and Other Fees and Expenses.
(a)    Indemnitors shall immediately upon becoming aware thereof advise Lender
in writing and in reasonable detail of: (1) any Release, disposal, existence or
discharge of any Hazardous Materials at the Real Estate required to be reported
to any Governmental Authority under all applicable Environmental Laws, (2) any
and all written communications sent or received by an Indemnitor with respect to
any Environmental Claims or any Release, disposal, existence or discharge of
Hazardous Materials required to be reported to any Governmental Authority or
otherwise, (3) any remedial action taken by an Indemnitor or any other Person in
response to any Hazardous Materials on, under or about the Real Estate (or
parcels adjacent to the Real Estate), the existence of which could result in an
Environmental Claim; (4) the discovery by an Indemnitor of any occurrence or
condition on any real property adjoining or in the vicinity of the Real Estate
that could cause such real property or any part thereof to be classified as
“border-zone property” or to be otherwise subject to any restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws; (5) any request for information from any Governmental Authority that
indicates such Governmental Authority is investigating whether an Indemnitor may
be potentially responsible for a Release, disposal or discharge of Hazardous
Materials; and (6) the Release, existence, disposal or discharge of Hazardous
Materials that would reasonably be anticipated to have a Material Adverse
Effect.
(b)    Indemnitors shall promptly notify Lender of any proposed action to be
taken by either Indemnitor to commence any operations that could reasonably be
expected to subject either Indemnitor to additional laws, rules or regulations,
including laws, rules and regulations requiring additional or amended
environmental permits or licenses. Indemnitors shall, at their own expense,

-4-



--------------------------------------------------------------------------------




provide copies of such documents or information as Lender may reasonably request
in relation to any matters disclosed pursuant to this Section 5.
6.    Definitions. Capitalized terms used herein and not specifically defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement. As used in this Agreement, the following terms shall have the
following meanings:
The term “Indemnified Parties” includes Lender and also any Person who is or
will have been involved in the origination of the Loan, any Person who is or
will have been involved with the servicing of the Loan, any Person in whose name
the encumbrance created by the Deed of Trust is or will have been recorded,
persons and entities who may hold or acquire or will have held a full or partial
interest in the Loan (including, but not limited to, Investors (defined below)),
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties) as well
as the respective directors, officers, shareholders, partners, members,
managers, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires, or will have held, a participation or other full or
partial interest in the Loan or the Property, whether during the term of the
Loan or as a part of or following a foreclosure of the Loan and including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of Lender’s assets and business).
The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of or in the Loan.
The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and litigation costs, attorneys’ fees,
engineers’ fees, environmental consultants’ fees, and investigation costs
(including but not limited to costs for sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.
The term “Release” includes any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
The term “Remediation” includes any investigation, site monitoring, containment,
cleanup, removal, restoration, or other activity of any kind which are
reasonably necessary or desirable under an applicable Environmental Laws.
7.    UNIMPAIRED LIABILITY. The liability of Indemnitors under this Agreement
shall in no way be limited or impaired by, and each Indemnitor hereby consents
to and agrees to be bound by, any amendment or modification of the provisions of
the Transaction

-5-



--------------------------------------------------------------------------------




Documents. In addition, the liability of Indemnitors under this Agreement shall
in no way be limited or impaired by (i) any extensions of time for performance
required by the Transaction Documents, (ii) any sale or transfer of all or part
of the Mortgaged Property, (iii) limitations on, or release of liability under,
any of the other Transaction Documents, (iv) the accuracy or inaccuracy of the
representations and warranties made by an Indemnitor under any of the
Transaction Documents or herein, (v) the release of an Indemnitor or any other
Person from performance or observance of any of the agreements, covenants, terms
or condition contained in any of the other Transaction Documents by operation of
law, Lender’s voluntary act or otherwise, (vi) the release or substitution in
whole or in part of any Collateral, or (vii) Lender’s failure to record the Deed
of Trust or file any UCC financing statements (or Lender’s improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the Loan; and, in any such case,
whether with or without notice to Indemnitors and with or without consideration.
8.    ENFORCEMENT. Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to any other Transaction Documents or any of
the Collateral, through foreclosure proceedings or otherwise, provided, however,
that nothing herein shall inhibit or prevent Lender from suing on the Note,
foreclosing, or exercising any power of sale or other rights and remedies under
the Transaction Documents. This Agreement is not collateral or security for the
Indebtedness of an Indemnitor pursuant to the Loan, unless Lender expressly
elects in writing to make this Agreement additional collateral or security for
the Indebtedness of an Indemnitor pursuant to the Loan, which Lender is entitled
to do in its sole and absolute discretion. It is not necessary for an Event of
Default to have occurred for Indemnified Parties to exercise their rights
pursuant to this Agreement. Notwithstanding any provision of the Loan Agreement,
the obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision, if any, contained in the Transaction Documents;
Indemnitor is fully and personally liable for such obligations, and such
liability is not limited to the original or amortized principal balance of the
Loan or the value of the Collateral.
9.    SURVIVAL The obligations and liabilities of Indemnitors under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Deed of
Trust. Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitors hereunder shall not apply to the
extent that Indemnitors can prove that such liabilities and obligations arose
solely from Hazardous Materials that: (a) were not present on or a threat to the
Real Estate prior to the earlier of (1) a foreclosure under the Deed of Trust,
(2) the delivery by Borrower to, and acceptance by, Lender or its designee of, a
deed in lieu of foreclosure with respect to the Mortgaged Property or (3)
Lender's (or its designee, including any receiver) taking possession and control
of the Mortgaged Property after the occurrence of an Event of Default, or
(b) were the proximate result of any intentional act or gross negligence of
Lender. Notwithstanding the foregoing, the indemnification obligations of
Indemnitors hereunder shall terminate two (2) years after the full and
indefeasible payment by Indemnitors of the Obligations (including the Additional
Interest), provided that at the time of such payment, Indemnitors furnish to
Lender, at Indemnitors’ sole cost and expense, a then current Phase I
environmental report with respect to the Mortgaged Property, which report shall
be from an

-6-



--------------------------------------------------------------------------------




environmental consultant reasonably acceptable to Lender, which environmental
report discloses, as of the date of such repayment, no actual or threatened (A)
non-compliance with or violation of applicable Environmental Laws (or permits
issued pursuant to Environmental Laws) in connection with the Mortgaged Property
or operations thereon, (B) environmental Liens encumbering the Mortgaged
Property, (C) administrative processes or proceedings or judicial proceedings in
any way connected with any matter addressed in this Agreement or (D) presence or
Release of Hazardous Substances in, on, above, or under the Mortgaged Property
that has not been fully remediated in accordance with all applicable
Environmental Laws.
10.    INTEREST. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within ten (10) days of such demand therefor, shall bear interest at the lesser
of (a) the Interest Rate due and payable following the occurrence of an Event of
Default pursuant to the terms of the Loan Agreement or (b) the maximum interest
rate which Indemnitor may by law pay or Indemnified Parties may charge and
collect, from the date payment was due.
11.    WAIVERS. (a) Indemnitors hereby waive and relinquish (i) any right or
claim of right to cause a marshaling of Indemnitors’ assets or to cause Lender
or other Indemnified Parties to proceed against any of the Collateral before
proceeding under this Agreement against an Indemnitor; (ii) all rights and
remedies accorded by applicable law to indemnitors or guarantor, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Lender or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Lender or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) presentment
for payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand; and (vi) all homestead
exemption rights against the obligations hereunder and the benefits of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitors hereby agree to postpone the exercise of any
rights of subrogation with respect to any Collateral securing the Loan until the
Loan shall have been paid in full.
12.    WAIVER OF JURY TRIAL. INDEMNITORS AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY OF THE TRANSACTION DOCUMENTS, OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND RELATIONSHIP
THAT IS BEING ESTABLISHED. INDEMNITORS AND LENDER ALSO WAIVE ANY BOND OR SURETY
OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF
INDEMNITORS OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO

-7-



--------------------------------------------------------------------------------




THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
INDEMNITORS AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. INDEMNITORS AND LENDER FURTHER WARRANT
AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
THE TRANSACTION DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOAN. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
13.    SUBROGATION. Indemnitors shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such persons
responsible for the presence of any Hazardous Materials at, in, on, under or
near the Real Estate or otherwise obligated by law to bear the cost. Indemnified
Parties shall be and hereby are subrogated to all of Indemnitors’ rights now or
hereafter in such claims.
14.    INDEMNITORS’ REPRESENTATIONS AND WARRANTIES. Each Indemnitor represents
and warrants that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, enforceable in accordance with its
terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by-laws, partnership or trust agreement, or other
governing instrument of Indemnitor or result in the breach of any term or
provision of, or conflict with or constitute a default under, or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or the Property is subject;
(c)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

-8-



--------------------------------------------------------------------------------




(d)    to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and
(e)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.
15.    NO WAIVER. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
16.    NOTICE OF LEGAL ACTIONS. Each Indemnitor hereto shall, within five
(5) Business Days of receipt thereof, give notice to the Lender of (i) any
notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Materials on, from or affecting the
Real Estate, and (ii) any legal action brought against such party or related to
the Mortgaged Property. Such notice shall comply with the provisions of Section
19 hereof.
17.    EXAMINATION OF BOOKS AND RECORDS. In addition to any other rights of
Indemnified Parties under the Transaction Documents, the Indemnified Parties and
their attorneys, representations and accountants shall have the right to examine
the records, books, management and other papers of Indemnitors or at the office
regularly maintained by Indemnitors where the books and records are located.
Indemnified Parties and their accountants and other representatives shall have
the right to make copies and extracts from the foregoing records and other
papers.
18.    TRANSFER OF LOAN. Lender may, at any time, sell, transfer or assign the
Transaction Documents. Lender may forward to each purchaser, transferee,
assignee, servicer or participant (the foregoing entities hereinafter
collectively referred to as the “Interested Parties”) and all prospective
Interested Parties, their counsel and advisors, all documents and information
which Lender now has or may hereafter acquire relating to Indemnitors and the
Mortgaged Property, whether furnished by an Indemnitor, any guarantor or
otherwise, as Lender determines necessary or desirable. Indemnitors and any
guarantor agree to cooperate with Lender in connection with any transfer made
pursuant to this Section, including, without limitation, the delivery of an
estoppel certificate and such other documents as may be reasonably requested by
Lender. Indemnitors shall also furnish, and Indemnitors and any guarantor hereby
consent to Lender furnishing to such Interested Parties or such prospective
Interested Parties, any and all information concerning the financial condition
of the Indemnitors and any guarantor and any and all information concerning the
Mortgaged Property as may be furnished in connection with any sale or transfer.
19.    NOTICES. Unless otherwise specifically provided herein, any notice or
other communication required or permitted to be given shall be in writing
addressed to the respective party as set forth below and may be personally
served, telecopied (with request for confirmation) or sent by overnight courier
service or United States registered mail return receipt requested, postage
prepaid. Any notice so given shall be deemed effective upon delivery or on
refusal or failure of

-9-



--------------------------------------------------------------------------------




delivery during normal business hours. Notices shall be addressed to the parties
at the following addresses or to such other address as the party addressed shall
have previously designated by written notice to the serving party, given in
accordance with this Section 19.
If to Indemnitors:
Buena Yuma, LLC

c/o IMH Financial Corporation
7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attention: Lawrence D. Bain, CEO
E-Mail: ldb@imhfc.com


And:
IMH Financial Corporation

7001 North Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attention: Legal Department
E-Mail: legal@imhfc.com


If to Lender:
SRE Monarch Lending, LLC

c/o Singerman Real Estate, LLC
980 North Michigan Avenue, Suite 1660
Chicago, Illinois 60611
Attention: Charlie Kellogg
E-Mail: ckellogg@singerman.com
Fax: (312) 475-9304
With a copy to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661-3693
Attn: Kenneth M. Jacobson

Email: kenneth.jacobson@kattenlaw.com
Telephone: 312-902-5445
Facsimile: 312-902-1061


20.    DUPLICATE ORIGINALS; COUNTERPARTS. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
21.    NO ORAL CHANGE. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of an Indemnitor or any Indemnified
Party, but only by an agreement

-10-



--------------------------------------------------------------------------------




in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
22.    HEADINGS, ETC. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
23.    NUMBER AND GENDER/SUCCESSORS AND ASSIGNS. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitors, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitors may be assigned except with the written consent of Lender. Each
reference herein to Lender shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.
24.    RELEASE OF LIABILITY. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.
25.    RIGHTS CUMULATIVE. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies that Lender has under the other
Transaction Documents or would otherwise have at law or in equity.
26.    INAPPLICABLE PROVISIONS. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.
27.    GOVERNING LAW. INDEMNITORS AGREE THAT THIS AGREEMENT AND ALL RIGHTS,
OBLIGATIONS AND LIABILITIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF ILLINOIS.
28.    CONFLICT. In the event of any specific conflict between this Agreement
and the Loan Agreement, the provisions of the Loan Agreement shall control. In
the event such a determination cannot be made, the terms of the Loan Agreement
shall control.
29.    JOINT AND SEVERAL. The Obligations of Indemnitors, and each of them
hereunder, are joint and several.
30.    MISCELLANEOUS. (a) Wherever pursuant to this Agreement (i) Lender
exercises any right given to it approve or disapprove, (ii) any arrangement or
term is to be satisfactory to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not

-11-



--------------------------------------------------------------------------------




satisfactory and all other decisions and determinations made by Lender, shall be
in the sole and absolute discretion of Lender and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.
(b)    Wherever pursuant to this Agreement it is provided that Indemnitors pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.
31.    Consent of Jurisdiction/Service of Process. INDEMNITOR HEREBY CONSENTS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. INDEMNITOR ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. INDEMNITOR ACKNOWLEDGES AND
AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION, SUIT OR PROCEEDING WILL BE
DEEMED EFFECTIVE. SERVICE OF PROCESS ON INDEMNITOR IF PERSONALLY SERVED OR
SERVED IN ACCORDANCE WITH SECTION 19 ABOVE OR AT SUCH OTHER ADDRESS AS SUCH
INDEMNITOR MAY HAVE FURNISHED AS TO ITSELF TO THE SERVING PARTY BY LIKE NOTICE,
OR TO THE LAST KNOWN ADDRESS OF SUCH INDEMNITOR PROVIDED THEREUNDER WILL BE
DEEMED EFFECTIVE.
[Signature Page Follows]

-12-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.
INDEMNITORS:
BUENA YUMA, LLC,
an Arizona limited liability company


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Sole member and manager




By: __________________________
Name:     Lawrence D. Bain
Its:     Chairman and CEO




IMH FINANCIAL CORPORATION,
a Delaware corporation




By: ____________________________
Name:     Lawrence D. Bain
Its:     Chairman and CEO



-13-

